Citation Nr: 0934947	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date, earlier than 
February 6, 2006, for the grant of service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active service from April 1951 to April 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  In a final January 2006 decision, the Board denied 
service connection for a seizure disorder.

2.  The appellant has not pled with specificity a motion for 
CUE in the January 2006 Board decision.

3.  On February 6, 2006, the RO received a statement from the 
appellant indicating that he was submitting additional 
evidence regarding the issue of service connection for a 
seizure disorder.  This resulted in a grant of service 
connection in A December 2006 rating action; the effective 
date assigned was September 12, 2006, the date of receipt of 
such evidence.

4.  A subsequent January 2008 rating decision amended the 
effective date for the grant of service connection for a 
seizure disorder to February 6, 2006.

4.  Evidence of a nexus to service, an element needed to 
substantiate the appellant's previously denied claim, was not 
submitted prior to February 6, 2006, and thus, entitlement 
did not arise until that date.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 6, 
2006, for an award of service connection for a seizure 
disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 
3.151, 3.155, 3.157, 3.400 (b) (2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, adequate 
notice was sent to the claimant in July 2006.

The claimant challenges the effective date assigned following 
the grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate an effective date for the award of benefits, if 
service connection is awarded. In this case, the notice 
provided in July 2006 adequately addresses effective dates 
for service connection.  Because the notice that was provided 
before service connection was granted is legally sufficient, 
VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining pertinent treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA has obtained relevant records.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

Legal Criteria and Analysis

Again, a final Board decision in January 2006 denied service 
connection for a seizure disorder.  The appellant submitted a 
letter in February 2006 indicating that he had sent buddy 
statements to support his contentions that the concussive 
force of firing guns and shells caused the head injury that 
led to his seizure disorder.  On September 12, 2006, a letter 
from a private physician was received by the RO.  That letter 
attributed the seizure disorder to the Veteran's active 
service.  Based on this  evidence, the RO granted the claim 
in December 2006, and assigned an effective date of September 
12, 2006.  The Veteran disputed the effective date assigned, 
culminating in the instant appeal. 

During the pendency of this appeal, in January 2008, the RO 
amended the effective date for the grant of service 
connection for a seizure disorder to February 6, 2006.

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2008).

In the present case, it is not in dispute that the appellant 
failed to submit a claim of entitlement to service connection 
for a seizure disorder within one year from his discharge 
from active service.  Therefore, assignment of an effective 
date back to the day following discharge is not possible.

Again, the appellant's claim of entitlement to service 
connection for a seizure disorder had been previously denied 
by the Board in a January 2006 decision.  The effect of that 
finality is to preclude an award of an effective date prior 
that denial.  Additionally, any earlier RO decision that 
denied service connection for a seizure disorder and which 
predates the January 2006 Board decision is not subject to 
attack on any basis because it has been "subsumed" by the 
January 2006 Board decision (when the Board affirms a 
determination of the agency of original jurisdiction, such 
determination is subsumed by the Board's decision).  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104).

Concerning the final January 2006 Board decision, however, if 
that decision is found to be based on clear and unmistakable 
error (hereinafter referred to as CUE), then it must be 
amended to correct the error.  38 C.F.R. § 3.105; see also 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. 
App. 322 (1997).  

Review of a Board decision for CUE is governed by VA 
regulations set forth at 38 C.F.R. §§ 20.1400-1407.  
According to 38 C.F.R. § 20.1404, a motion for revision of a 
Board decision based on CUE must be in writing and signed by 
the moving party or his representative.  Other important 
requirements for a valid motion for review of a previous 
Board decision are also set forth in that subsection.  In the 
instant case, the Board has not received a written motion for 
CUE in this matter, and in any event, he has not raised a CUE 
claim with specificity as to the error involved, as required 
under Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

For the above reasons, there is no CUE motion before the 
Board.  The Board can only remind the appellant that he may, 
at any time, submit a motion for CUE in previous Board 
decision by following the instructions set forth at 38 C.F.R. 
§§ 20.1400-1407 or by following the instructions provided 
with this decision.  The Board acknowledges that the 
appellant has claimed that the record did not contain a 
complete copy of his Service Medical Records (SMR) at the 
time of the Board denial.  However, a review of the file 
shows that all available SMRs were of record at the time of 
the Board denial.  Based on the above, no valid CUE claim has 
truly been presented here.

The next question is whether at any time after the January 
2006 Board decision and prior to February 6, 2006, the 
appellant submitted an informal claim of entitlement to 
service connection for a seizure disorder.  In this regard, 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2008).

In this case, the first communication from the appellant 
after the January 2006 Board decision was the statement and 
additional evidence received on February 6, 2006.  This is 
the currently assigned effective date.  Prior to February 6, 
2006, the RO did not receive any communication from the 
appellant.  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
service connection for other disabilities had been awarded 
prior to February 6, 2006.  Thus medical reports referable to 
seizure prior to that date could potentially constitute 
claims under 38 C.F.R. § 3.157.  However, the existence of 
any such reports would not alter the outcome here.  Indeed, 
even if the claim date could be found to pre-date February 6, 
2006, the evidence establishing a nexus to service is not 
shown earlier than that date.  Again the later date controls  
between date of claim and date entitlement arose. 

In sum, the presently assigned effective date of February 6, 
2006, is appropriate and there is no basis for an award of 
service connection for a seizure disorder prior to that date.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

An effective date prior to February 6, 2006, for an award of 
service connection for a seizure disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


